Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 26, 2012                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  144629                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PONTIAC SCHOOL DISTRICT,                                                                                Brian K. Zahra,
            Respondent-Appellant,                                                                                    Justices


  v                                                                SC: 144629
                                                                   COA: 300555
                                                                   MERC No: 04-000215
  PONTIAC EDUCATION ASSOCIATION,
           Charging Party-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 5, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 26, 2012                  _________________________________________
           d0919                                                              Clerk